Case 3:19-cv-00583-BAS-DEB Document 68 Filed 06/19/20 PageID.953 Page 1 of 9




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
         SPICE JAZZ LLC,                                   Case No. 19-cv-583-BAS-WVG
11
                                          Plaintiff,       ORDER GRANTING MOTION
12                                                         TO DISMISS
13            v.                                           [ECF No. 46]
14       YOUNGEVITY INTERNATIONAL,
         INC. et al.,
15
                                      Defendants.
16
17
18          Presently before the Court is a Motion by Defendant Bianca Reyne Djafar-
19   Zade to dismiss Plaintiff Spice Jazz LLC’s claims against her. (“Mot.,” ECF No.
20   46.) Spice Jazz filed an opposition to the Motion, (“Opp’n,” ECF No. 46),1 to which
21
22
     1
       Djafar-Zade attached a declaration to her Motion (ECF No. 46-2) and Spice Jazz asks the Court
23   to consider a declaration it submitted on the docket previously, (Opp’n at 5 (citing ECF No. 29-4).
     As a general rule, “a district court may not consider any material beyond the pleadings in ruling on
24   a Rule 12(b)(6) motion.” Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994) (citation omitted).
25   There are two exceptions to this. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).
     First, the court may consider “material which is properly submitted as part of the complaint” which
26   means the documents are either “physically attached to the complaint” or if the “complaint
     necessarily relies” on them and their authenticity is not contested. Id. Second, a court may
27   judicially notice “matters of public record.” Fed. R. Evid. 201; Mack v S. Bay Beer Distib., 798
     F.2d 1279, 1282 (9th Cir. 1986). Because neither of these exceptions apply, the Court does not
28
     consider the declarations in analyzing the present Motion.

                                                     –1–
Case 3:19-cv-00583-BAS-DEB Document 68 Filed 06/19/20 PageID.954 Page 2 of 9




 1   Djafar-Zade replied (“Reply,” ECF No. 47). The Court finds resolution of this matter
 2   is suitable without the need for oral argument. See Civ. L.R. 7.1(d)(1). For the
 3   reasons discussed below, the Court GRANTS the Motion.
 4   I.     FACTUAL ALLEGATIONS
 5          Plaintiff Spice Jazz sold culinary recipes and spices to customers using a multi-
 6   level marketing (“MLM”) sales force composed of individual sales representatives.
 7   (Second Amended Complaint, “SAC,” ECF No. 20, ¶ 2.) Sales force members were
 8   recruited, provided with marketing materials and strategies, entrusted with secret
 9   recipes, and encouraged to sell the products throughout Australia and the United
10   States.   (Id.)   Spice Jazz hired Colleen Walters to be its CEO, and Walters
11   successfully recruited sales team members and ran the company’s operation. (Id.
12   ¶¶ 19, 21.) But during her employment with Spice Jazz, Walters worked with
13   Defendant Youngevity, a competitor also running an MLM sales force. (Id. ¶¶ 21,
14   27.) Walters “hatched a scheme” to steal Spice Jazz’s business and bring it to
15   Youngevity. (Id. ¶¶ 27, 28.) Walters then left Spice Jazz, taking with her all of its
16   sales force and “a treasure trove of proprietary recipes and products.” (Id. ¶ 31.)
17   Youngevity allegedly “look[ed] the other way” when Walters brought over a wealth
18   of valuable information, or maybe conspired with her in a plan to “sabotage Spice
19   Jazz’s business operation.” (Id. ¶¶ 66, 71.)
20          Spice Jazz brings claims against Youngevity and against Bianca Reyne Djafar-
21   Zade. Djafar-Zade was an employee on Spice Jazz’s payroll but “never actually” did
22   any work, by virtue of being Walters’ daughter, but continuously submitted payroll
23   statements claiming she had worked for the company and requesting payment. (Id.
24   ¶¶ 90, 92.) Djafar-Zade moves to dismiss the five causes of action brought against
25   her.
26   II.    LEGAL STANDARD
27          A complaint must plead sufficient factual allegations to “state a claim to relief
28   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

                                               –2–
Case 3:19-cv-00583-BAS-DEB Document 68 Filed 06/19/20 PageID.955 Page 3 of 9




 1   quotation marks and citations omitted). “A claim has facial plausibility when the
 2   plaintiff pleads factual content that allows the court to draw the reasonable inference
 3   that the defendant is liable for the misconduct alleged.” Id.
 4          A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
 5   Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R.
 6   Civ. P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). The court
 7   must accept all factual allegations pleaded in the complaint as true and must construe
 8   them and draw all reasonable inferences from them in favor of the nonmoving party.
 9   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a Rule
10   12(b)(6) dismissal, a complaint need not contain detailed factual allegations, rather,
11   it must plead “enough facts to state a claim to relief that is plausible on its face.” Bell
12   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A Rule 12(b)(6) dismissal may
13   be based on either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient
14   facts alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare
15   Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (quoting Balistreri v. Pacifica Police
16   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).
17   III.   ANALYSIS
18          A.    Fraud
19          Under its fraud claim, Spice Jazz contends that Djafar-Zade collected a
20   substantial salary by representing that she was performing valuable services, but
21   “was performing no services, or very few services, for Spice Jazz, and was only
22   collecting a salary by virtue of the fact that her mother was the CEO of the company.”
23   (SAC ¶¶ 87–89.) Djafar-Zade “would never actually perform the work assigned to
24   her.” (Id. ¶ 90.) The fraudulent misrepresentations were the statements “she
25   delivered to Plaintiff claiming hours worked and requesting payment.” (Id. ¶ 92.)
26                1.     Rule 9(b)
27          Under California law, the elements of fraud are: “(a) misrepresentation (false
28   representation, concealment, or nondisclosure); (b) knowledge of falsity (or

                                                –3–
Case 3:19-cv-00583-BAS-DEB Document 68 Filed 06/19/20 PageID.956 Page 4 of 9




 1   ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance; and
 2   (e) resulting damage.” Lovejoy v. AT & T Corp., 92 Cal. App. 4th 85, 93 (2001)
 3   (citation and emphasis omitted). Federal Rule of Civil Procedure 9(b) demands that
 4   allegations of fraud “be ‘specific enough to give defendants notice of the particular
 5   misconduct . . . so that they can defend against the charge and not just deny that they
 6   have done anything wrong.’” Bly–Magee v. California, 236 F.3d 1014, 1019 (9th
 7   Cir. 2001) (citation omitted). “Averments of fraud must be accompanied by ‘the
 8   who, what, when, where, and how’ of the misconduct charged. Vess v. Ciba-Geigy
 9   Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003). Djafar-Zade argues that the fraud
10   claim should be dismissed pursuant to Rule 9(b). She claims Spice Jazz “does not
11   allege what specific representations [she] made, to whom they were made, or when
12   they were made.” (Mot. at 9.) The Court disagrees; Spice Jazz has alleged that
13   “every statement [Djafar-Zade] delivered to Plaintiff claiming hours worked and
14   requesting payment” was fraudulent (see SAC ¶ 92) and has provided detail as to
15   why this conduct was fraudulent. This is sufficient under Rule 9(b).
16                2.     Economic Loss Rule
17         Djafar-Zade also argues the fraud claim is barred by the economic loss rule.
18   “The economic loss rule requires a purchaser to recover in contract for purely
19   economic loss due to disappointed expectations, unless he can demonstrate harm
20   above and beyond a broken contractual promise.” Robinson Helicopter Co. v. Dana
21   Corp., 34 Cal. 4th 979, 987 (2004). Courts have applied the economic loss rule to
22   bar fraud claims where “the damages plaintiffs seek are the same economic losses
23   arising from the alleged breach of contract.” Multifamily Captive Group, LLC v.
24   Assurance Risk Managers, Inc., 629 F.Supp.2d 1135, 1146 (E.D. Cal. 2009). To
25   maintain a fraud claim based on the same factual allegations as a breach of contract
26   claim, a plaintiff must show that “the duty that gives rise to tort liability is either
27   completely independent of the contract or arises from conduct which is both
28   intentional and intended to harm.” Robinson, 34 Cal. 4th at 989–90.

                                                –4–
Case 3:19-cv-00583-BAS-DEB Document 68 Filed 06/19/20 PageID.957 Page 5 of 9




 1         Spice Jazz claims that Djafar-Zade engaged in payroll fraud, not merely a
 2   breach of contract. The fraud claim is based not only on Djafar-Zade not performing
 3   work but also on her submission of false paystubs attesting that she had done work
 4   and her receipt of money as a result. Spice Jazz claims that this case is like Robinson.
 5   There, the California Supreme Court addressed the issue of whether the economic
 6   loss rule would bar “claims for intentional misrepresentation of fraud in the
 7   performance of a contract.”      34 Cal. 4th at 984.      The plaintiff manufactured
 8   helicopters and contracted with the defendant to manufacture and supply it with a
 9   particular part. Id. at 985. The plaintiff was required by the Federal Aviation
10   Administration to obtain a “type certificate,” and “[e]very aircraft made pursuant to
11   the certificate must be produced exactly in accordance with that certificate.” Id. The
12   defendant submitted certificates stating that the part had been “manufactured in
13   conformance with [plaintiff’s] written specifications.” Id. at 985–86. In analyzing
14   the economic loss rule, the Court reasoned the defendant engaged in conduct that
15   was “separate from the breach” of contract, i.e., the provision of non-conforming
16   goods.     Specifically, when the defendant submitted “false certificates of
17   conformance, [it] unquestionably made affirmative representations that [plaintiff]
18   justifiably relied on to its detriment. But for [defendant’s] affirmative
19   representations, [plaintiff] would not have accepted delivery and used the
20   nonconforming [part] over the course of several years . . . .” Id. at 990–91. In sum,
21   the defendant engaged in “fraud . . . a tort independent” of the breach of contract, and
22   the economic loss rule did not bar recovery on the claims for fraud and
23   misrepresentation. Id.
24         Indeed, Djafar-Zade allegedly engaged in conduct separate from simply not
25   performing work as per her contract; she also submitted false paystubs. However,
26   damages resulting from her conduct are purely economic, as the claim is that she was
27   unjustly enriched by the paychecks. (See SAC ¶¶ 93–95 (Spice Jazz claims it was
28   damaged because Djafar-Zade induced it to pay her for the hours supposedly

                                               –5–
Case 3:19-cv-00583-BAS-DEB Document 68 Filed 06/19/20 PageID.958 Page 6 of 9




 1   worked).) The Robinson court specified, “[o]ur holding today is narrow in scope and
 2   limited to a defendant's affirmative misrepresentations on which a plaintiff relies and
 3   which expose a plaintiff to liability for personal damages independent of the
 4   plaintiff’s economic loss.” 34 Cal. 4th at 993. Because Spice Jazz’s damages are
 5   purely economic, and no other damages are claimed, the fraud claim is barred. The
 6   Court GRANTS the Motion to Dismiss this claim.
 7         Spice Jazz requests leave to amend this claim to include fraudulent
 8   inducement. “The economic loss rule poses no barrier to a properly pled fraudulent
 9   inducement claim: ‘[I]t has long been the rule that where a contract is secured by
10   fraudulent representations, the injured party may elect to affirm the contract and sue
11   for fraud.’” United Guar. Mortg. Indem. Co. v. Countrywide Fin. Corp., 660 F. Supp.
12   2d 1163, 1188 (C.D. Cal. 2009) (quoting Lazar v. Superior Court, 12 Cal. 4th 631,
13   645 (1996)). Because the Court finds it possible that Spice Jazz can plead the fraud
14   claim so that it is not barred by the economic loss rule, it grants leave to amend.
15         B.     Breach of Fiduciary Duty
16         Spice Jazz agrees this cause of action should be dismissed; accordingly, the
17   Court DISMISSES it with prejudice.
18         C.     Misappropriation
19         Spice Jazz brings claims for misappropriation of trade secrets against all
20   Defendants. Djafar-Zade points out that Spice Jazz makes no misappropriation
21   allegations specifically against her, but instead brings claims against Defendants
22   generally. The Court agrees. There are no allegations that Djafar-Zade used or even
23   had access to any trade secrets. Spice Jazz does not address this cause of action in
24   its Opposition, only claiming that it “is prepared to address these issues through
25   amendment.” (Opp’n at 7.) The Court GRANTS the Motion to Dismiss this claim
26   and dismisses the misappropriation claims without prejudice.
27         D.     Aiding and Abetting
28         Spice Jazz alleges all Defendants aided and abetted Walters’ breach of

                                               –6–
Case 3:19-cv-00583-BAS-DEB Document 68 Filed 06/19/20 PageID.959 Page 7 of 9




 1   fiduciary duty, which is alleged to be her transfer of Spice Jazz’s trade secrets and
 2   employees to Youngevity. (SAC ¶ 176.) Djafar-Zade first moves to dismiss this
 3   claim as insufficiently pled. Similar to the misappropriation claims, this claim
 4   contains no specific allegations against Djafar-Zade. It is insufficient to broadly
 5   allege that Defendants assisted Walters with the breach without including any
 6   specific information relevant to Djafar-Zade and her role. The Court dismisses this
 7   claim but also analyzes Djafar-Zade’s second argument for dismissal.
 8         Djafar-Zade argues the aiding and abetting claim is preempted by the
 9   California Uniform Trade Secrets Act (“CUTSA”). Under CUTSA, a party may
10   recover for the “actual loss” or other injury caused by the misappropriation of trade
11   secrets. Cal. Civ. Code § 3426.3. CUTSA defines misappropriation as (1) the
12   improper acquisition of a trade secret or (2) the nonconsensual disclosure or use of a
13   trade secret. Id. § 3426.1(b). “CUTSA provides the exclusive civil remedy for
14   conduct falling within its terms.” Silvaco Data Sys. v. Intel Corp., 184 Cal. App. 4th
15   210, 236 (2010), disapproved on other grounds by Kwikset Corp. v. Superior Court,
16   51 Cal. 4th 310, 337 (2011).
17         Because CUTSA provides an exclusive remedy, courts have reasoned it
18   displaces common law tort claims in two circumstances. First, CUTSA displaces
19   claims that are “based on the same nucleus of facts as the misappropriation of trade
20   secrets claim for relief.” K.C. Multimedia, Inc. v. Bank of Am. Tech. & Operations,
21   Inc., 171 Cal. App. 4th 939, 958 (2009). Stated differently, CUTSA displaces tort
22   claims where they “do not genuinely allege ‘alternative legal theories’ but are a
23   transparent attempt to evade the strictures of CUTSA by restating a trade secrets
24   claim as something else.” Silvaco, 184 Cal. App. 4th at 240. Second, CUTSA
25   displaces “all claims premised on the wrongful taking and use of confidential
26   business and proprietary information, even if that information does not meet the
27   statutory definition of a trade secret.” ChromaDex, Inc. v. Elysium Health, Inc., 369
28   F. Supp. 3d 983, 989 (C.D. Cal. 2019).

                                              –7–
Case 3:19-cv-00583-BAS-DEB Document 68 Filed 06/19/20 PageID.960 Page 8 of 9




 1             Courts have held that claims for aiding and abetting the misappropriation of
 2   trade secrets fall under the same nucleus of facts as a claim for misappropriation of
 3   trade secrets. See ATS Prods., Inc. v. Champion Fiberglass, Inc., No. 13-cv-2403-
 4   SI, 2015 WL 224815, at *1 (N.D. Cal. Jan. 15, 2015); RSPE Audio Sols., Inc. v.
 5   Vintage King Audio, Inc., 2013 WL 100178, at *2 (C.D. Cal. Jan. 7, 2013). Spice
 6   Jazz points out that its aiding and abetting claim relates to Walters’ breach of
 7   fiduciary duty, which includes her misappropriation of trade secrets and also her
 8   recruitment of Spice Jazz’s sales-force members. (See SAC ¶ 176.) But Spice Jazz
 9   defined its trade secrets as its customers, its spice blends, and its “sales force
10   members who were trained to market the products.” (Id. ¶ 59.)2 Thus, the breach of
11   fiduciary duty claim appears no different than the misappropriation claim. The Court
12   finds the claim for aiding and abetting Walters’ breach of fiduciary duty falls under
13   the same nucleus of facts as the claim for misappropriation of trade secrets. The
14   Court GRANTS the Motion to Dismiss this claim. Because the claim could be
15   amended so that it is not preempted, the Court grants Spice Jazz leave to amend.
16             E.     Restitution
17             Spice Jazz brings a claim for restitution against Djafar-Zade for receiving a
18   salary despite performing no work for the company. (SAC ¶ 189.)
19             “[I]n California, there is not a standalone cause of action for ‘unjust
20   enrichment,’ which is synonymous with ‘restitution.’” Astiana v. Hain Celestial
21   Grp., Inc., 783 F.3d 753, 762 (9th Cir. 2015). However, a court may construe an
22   “unjust enrichment” claim as “an attempt to plead a cause of action giving rise to a
23   right to restitution . . . in lieu of contract damages,” such as “when an express contract
24   was procured by fraud, is unenforceable, or is ineffective” or when a “plaintiff
25   chooses to seek restitution on a quasi-contract theory instead of suing in tort.” GA
26   Escrow, LLC v. Autonomy Corp. PLC, No. C 08–01784 SI, 2008 WL 4848036, at *7
27
28   2
         The Court does not opine as to whether the sales force members can constitute trade secrets.

                                                      –8–
Case 3:19-cv-00583-BAS-DEB Document 68 Filed 06/19/20 PageID.961 Page 9 of 9




 1   (N.D. Cal. Nov. 7, 2008) (quoting McBride v. Boughton, 123 Cal. App. 4th 379, 385
 2   (2004)); Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1370 (2010) (listing
 3   the bases for a cause of action seeking restitution).
 4         The Court may so construe Spice Jazz’s restitution claim, but Spice Jazz has
 5   not pled any contractual relationship with Djafar-Zade that was procured by fraud or
 6   is otherwise unenforceable. Nor has Spice Jazz alleged any the existence of a quasi-
 7   contractual relationship.   The Court DISMISSES the restitution claim without
 8   prejudice.
 9   IV.   CONCLUSION
10         For the foregoing reasons, the Court GRANTS Djafar-Zade’s Motion to
11   Dismiss, as detailed herein. Any amended complaint must be filed on or before July
12   17, 2020.
13         IT IS SO ORDERED.
14   DATED: June 19, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               –9–
